Exhibit 10.1

FTI CONSULTING, INC. 2009 OMNIBUS INCENTIVE COMPENSATION PLAN

CASH-BASED STOCK APPRECIATION RIGHT AWARD AGREEMENT

To                    :

FTI Consulting, Inc. (the “Company”) has granted you an award (the “Award”) of a
stock appreciation right (the “SAR”) under the FTI Consulting, Inc. 2009 Omnibus
Incentive Compensation Plan, as amended and restated effective June 2, 2010, as
further amended from time to time (the “Plan”), with respect to up to
            shares of common stock, $0.01 par value (“Common Stock”) of the
Company (the “Shares”), at $            per share (the “Exercise Price”). The
SAR represents the right to receive cash upon exercise equal to the product of
(i) the aggregate number of Shares with respect to which the SAR is exercised
and (ii) the excess of (A) the Fair Market Value of a Share as of the date of
exercise over (B) the Exercise Price specified above (such cash payment being
referred to as a “SAR Payment”). The effective “Date of Grant” will be         
    ,         , subject to your promptly signing and returning a copy of this
Agreement (as defined below) to the Company.

This Cash-Based Stock Appreciation Right Award Agreement (the “Agreement”) and
the Award of the SAR and the SAR Payment are made in consideration of your
employment with the Company (as hereafter defined) and are subject to any
applicable terms of the written employment arrangements, or successor agreement,
as amended from time to time, to which you are subject (“Employment Agreement”),
if applicable, between you (the “Employee”) and the Company or an Affiliate of
the Company (the “Employer”). This Agreement incorporates the Plan and any terms
and conditions relating to the SAR or the Award contained in the Employment
Agreement (if applicable) by reference, and specifies other applicable terms and
conditions of your SAR. You agree to accept as binding, conclusive, and final
all decisions or interpretations of the Compensation Committee (the “Committee”)
of the Board of Directors of the Company concerning any questions arising under
this Agreement or the Plan with respect to the Award.

Copies of the Plan and the Prospectus for the Plan are attached or have
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of those
documents by contacting the Secretary of the Company at FTI Consulting, Inc., 2
Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410) 591-48).
You also may request from the Secretary of the Company copies of the other
documents that make up a part of the Prospectus (described more fully at the end
of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

Unless otherwise noted, all terms not defined by this Agreement (or the Glossary
hereto) have the meanings given in the Plan or if applicable, the Employment
Agreement.

 

- 1 -



--------------------------------------------------------------------------------

In addition to the terms, conditions, and restrictions set forth in the Plan or
your Employment Agreement (if applicable), the following terms, conditions, and
restrictions apply to the SAR:

 

(1) Exercise. You may not exercise the SAR before              ,         ,
except as otherwise provided below.

 

  a. Except as provided otherwise in this Agreement or your Employment Agreement
(if applicable), so long as your Service continues through the applicable date
upon which vesting is scheduled to occur, you may exercise the SAR to receive
the SAR Payment for up to              of the Shares on or after
                    [Dates], such that the SAR will be exercisable for 100% of
the Shares on                     [Date]; except that none of the SAR will
become vested after your Service ceases unless otherwise provided in this
Agreement or the Employment Agreement (if applicable).

 

  b. The SAR will expire at 5:00 p.m. Eastern Time on the tenth anniversary of
the Grant Date.

 

  c. The Committee may, in its sole discretion, accelerate the time at which you
may exercise part or all of the SAR.

 

  [d]. [RESERVED FOR OTHER VESTING TERMS]

 

  h. If the Employee’s Service is terminated by the Company for
                     (other than as provided in Section          hereof), the
entire SAR (vested and not vested) shall terminate and expire upon such event.

 

  i. You may exercise the vested portion of the SAR only in multiples of whole
SAR Shares and may not exercise the SAR as to fewer than one hundred SAR Shares
(unless the SAR is then exercisable for fewer than one hundred SAR Shares) at
any one time.

 

(2) Method of Exercise. Subject to this Agreement or the Plan, you may exercise
the SAR only by notice to the Company, in such form and manner as the Committee
may require, on or before the SAR’s expiration date or earlier forfeiture. Each
such notice must:

 

  a. state the election to exercise the SAR and the number of SAR Shares with
respect to which it is being exercised; and

 

  b. contain such representations as the Company may require.

For all purposes of this Agreement or the Plan, the date of exercise will be the
date on which you have delivered the notice and any required payment to the
Company.

 

- 2 -



--------------------------------------------------------------------------------

(3) Forfeiture. [RESERVED FOR FORFEITURE TERMS].

 

(6) Postponement of Exercise. The Company may postpone the exercise of any
portion of the SAR for so long as the Company determines to be necessary or
advisable to satisfy the following:

 

  a. compliance with any requests for representations; and

 

  b. receipt of proof satisfactory to the Company that a person seeking to
exercise the SAR on your behalf upon your Total and Permanent Disability (if
necessary), or upon your estate’s behalf after your death, is authorized and
entitled to exercise the SAR.

 

(7) Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement (if applicable) or other Service relationship with your
Employer and the Company. This Agreement is not to be construed as a contract of
employment or Service relationship between the Company (or your Employer) or any
of its Affiliates and you, nor as a contractual right of you to continue in the
employ of, or in a Service relationship with, the Company (or your Employer) or
any of its Affiliates for any period of time. This Agreement does not limit in
any manner the right of the Company or Employer to discharge you at any time
with or without Cause or notice and whether or not such discharge results in the
forfeiture of the SAR and SAR Payments or any other adverse effect on your
interests under the Plan.

 

(8) Entire Agreement. This Agreement, inclusive of the Plan and the terms of the
Employment Agreement (if applicable) incorporated into this Agreement, contain
the entire agreement between you and the Company with respect to the SAR and SAR
Payments. Any and all existing oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement by any person with respect to the SAR and SAR
Payments are superseded by this Agreement and are void and ineffective for all
purposes.

 

(9) Rights as Stockholder. You understand and agree that you will not be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Shares underlying the SAR.

 

(10)

Restrictions on Transfer. This SAR cannot be assigned, transferred, pledged,
hypothecated, hedged or disposed of in any way and cannot be subject to
execution, attachment or similar process; however, the SAR is transferable by
way of will or the laws of descent and distribution. Any sale or transfer,
pledge, hedge,

 

- 3 -



--------------------------------------------------------------------------------

  hypothecation, encumbrance or other disposition, or purported sale or
transfer, pledge, hedge, hypothecation, encumbrance or other disposition, shall
be null and void. The Company will not be required to recognize on its books any
action taken in contravention of these restrictions. During your lifetime, only
you (or, upon your Total and Permanent Disability and if necessary, a guardian
or legal representative) may exercise the SAR.

 

(11) Company’s Rights. You understand and agree that the existence of this SAR
will not affect in any way the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations,
or other changes in the Company’s capital structure or its business, including
that of its Affiliates, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(12) Tax Withholding. At the time of exercise, the Company or its Affiliates may
withhold from your payroll or any other payment due to you, and you agree to
make adequate provision for, all taxes required by law to be withheld in
connection with the SAR Payment. The Company or its Affiliates may require you
to make a cash payment to cover any withholding tax obligation as a condition of
exercise of the SAR and delivery of the SAR Payment or you may elect to have the
Company withhold a portion of any cash proceeds of the SAR Payment to satisfy
such tax withholding obligations.

 

(13) Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award, the SAR or the SAR Payment will be brought in the federal or state courts
in the districts, which include Baltimore, Maryland, and you agree and submit to
the personal jurisdiction and venue thereof.

 

(14) Adjustments. The Award shall be subject to the provisions of the Plan
relating to adjustments for changes in corporate capitalization and other
extraordinary or unusual or non-recurring events.

 

(15) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; however, this Agreement may not be modified in a manner that
would have a materially adverse effect on the SAR, Shares or SAR Payment, as
determined by the Committee, except as provided in the Plan, the Employment
Agreement (if applicable) or in a written document signed by you and the
Company.

 

- 4 -



--------------------------------------------------------------------------------

(16) Notice. Any notice that you are required to give the Company under this
Agreement must be delivered to the Secretary of the Company or his or her
designee at the principal executive office of the Company. Notice will be deemed
to have been duly delivered when received by the Secretary or his or her
designee in such form and manner as the Company finds to be acceptable.

 

(17) Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Plan or your Employment Agreement (if
applicable), the provisions of, first, the Plan, second, this Agreement, and
lastly, your Employment Agreement (if applicable), will control in that order of
priority, except in the case of Section 13 of this Agreement, which will control
in all cases.

 

(18) Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties’ intent that any court order
(or decision of arbitrator(s) as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties’ under this Agreement.

 

(19) Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

(20) Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

(21) Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

(22) Transfer of Personal Data. You authorize, agree and unambiguously consent
to the transmission by the Company (or any subsidiary) of any personal data
information related to the SAR awarded under this Agreement, for legitimate
business purposes (including, without limitation, the administration of the
Plan) out of your home country and including to countries with less data
protection than the data protection provided by your home country. This
authorization and consent is freely given by you.

 

- 5 -



--------------------------------------------------------------------------------

(23) Unfunded Status. The SAR and the bookkeeping account to which they are
credited shall not be deemed to create a trust or other funded arrangement. Your
rights with respect to the Award shall be those of a general unsecured creditor
of the Company, and under no circumstances shall you have any other interest in
any asset of the Company by virtue of the Award.

 

(24) Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

{The Glossary follows on the next page}

 

- 6 -



--------------------------------------------------------------------------------

GLOSSARY

(a) [RESERVED FOR DEFINED TERMS]

(b) “Service” means your employment or other Service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide Services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or Service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or Service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or Service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

- 7 -



--------------------------------------------------------------------------------

(c) “You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement. Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

{Signature page follows}

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of
                    .

 

- 9 -